DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 2/20/2020. Claims 1-20 are currently pending and have been examined. No IDS has been filed. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-13 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vangala et al. (Vangala, 2020/0110623.
	As per claim 1, Vangala teaches a method for optimizing results generated by functions executed using a rule-based knowledge graph, comprising: 
generating a neural network based on a knowledge graph and inputs specified by nodes in the knowledge graph for performing a function using the knowledge graph (paragraphs [0010, 0011, 0017-0024, 0064-0076, 0077, 0177], Fig. 1A-his graph data structure as his knowledge graph, facts for events adhering to constraints, corresponding nodes and generated neural network, nodes and objective function per node, booking, scheduling, traveling, any application function and task set in knowledge graph, corresponding inputs specified by the nodes); 
receiving inputs to perform the function using the knowledge graph (ibid, Fig. 1A-his user inputs to perform booking task, using the knowledge graph); 
generating a result of the function based on the received inputs and the knowledge graph (ibid-his initial application specific fact and function and corresponding output of predictive relevance of the node, ibid-see again paragraphs [0076-0078]); 
receiving a request to optimize the generated result of the function (ibid-his natural language request for recognizing features of an application specific fact, and corresponding enrichment/optimization thereof); 
generating a loss function for the neural network (ibid-his gradient descent loss function for the neural network); 
adjusting values of parameters in the neural network to optimize the generated result based on the generated loss function and a gradient determination for the parameters in the neural network (ibid-his adjusted weights optimized the generated results based on the generated loss function and gradient determination); and 
outputting the adjusted values of the parameters in the neural network in response to the request to optimize the generated result of the function (ibid-his output parameters of the neural network in response to the trained/optimized and enrichment request).
As per claims 2 and 9, Vangala teaches the method of claim 1, wherein the received request to optimize the generated result of the function includes a natural language tag identifying an optimization to perform on the knowledge graph (ibid-paragraphs [0076-0078]-his natural language request, corresponding identified tags in the graph structure, node identification based on the tag, and corresponding enrichment based on the natural language request, see his enrichment adapter based on the request). 
As per claims 3 and 10, Vangala teaches the method of claim 2, wherein: each node in the knowledge graph is associated with a natural language tag; and 
generating the loss function comprises: 
identifying a node in the knowledge graph based on a match between a natural language tag associated with the node and the natural language tag included in the received request (ibid-paragraphs [0076-0078], see claims 1 and 2-node tag and natural language discussion), 
identifying a target state associated with the identified node in the knowledge graph (ibid-his objective function as the target state for the node), and 
generating the loss function based on gradient functions associated with nodes in the neural network and the identified target state (ibid-his gradient descent, error and loss based on the actual value objective function and state value and predicted value). 
As per claims 4, 11 and 17, Vangala teaches the method of claim 1, wherein adjusting values of the parameters in the neural network comprises performing a stochastic gradient descent on the neural network for nodes associated with optimizable parameters in the neural network (ibid-see also paragraphs [0076-0078]-see his gradient descent discussion, neural network and enrichment discussion).
As per claims 5, 12 and 18, Vangala teaches the method of claim 1, wherein the received request to optimize the generated result of the function identifies a target result of the function and one or more constraints that limit adjustments to values of the parameters in the neural network (ibid-see also paragraphs [0076-0078, 0085]-his user identified and objective function, as the target result of the function, and feedback and constraints to the node). 
As per claims 6, 13 and 19, Vangala teaches the method of claim 1, wherein generating the neural network based on the knowledge graph and inputs specified by nodes in the knowledge graph for performing a function using the knowledge graph comprises: replicating a structure of the knowledge graph and reversing a direction of operations in the knowledge graph such that a backward operation starting from a node representing a result of the function can be performed in the neural network to identify the adjusted values of the parameters in the neural network (ibid-paragraphs [0076-0078]-see his backpropagation discussion, with respect to the neural network and adjusted weights/parameters with respect to the knowledge graph structure and result output, wherein the backpropagation is defined by reversing the direction of operations in order to identify the adjusted values of the parameters in the neural network). 
As per claim 8, claim 8 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Vangala teaches a system, comprising: a processor (paragraphs [0039, 0102, 0103]-his processor); and a memory having instructions stored thereon which, when executed by the processor, performs an operation for optimizing results generated by functions executed using a rule-based knowledge graph, the operation comprising (ibid, (paragraphs [0039, 0102, 0103]-see memory and instructions discussion-see claim 1, corresponding and similar limitations): generating a neural network based on a knowledge graph and inputs specified by nodes in the knowledge graph for performing a function using the knowledge graph (ibid); receiving inputs to perform the function using the knowledge graph (ibid); generating a result of the function based on the received inputs and the knowledge graph (ibid); receiving a request to optimize the generated result of the function (ibid); generating a loss function for the neural network (ibid); adjusting values of parameters in the neural network to optimize the generated result based on the generated loss function and a gradient determination for the parameters in the neural network (ibid); and outputting the adjusted values of the parameters in the neural network in response to the request to optimize the generated result of the function (ibid).
As per claim 15, claim 15 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Vangala teaches a system for optimizing results generated by functions executed using a rule-based knowledge graph, comprising: 
means for generating a neural network based on a knowledge graph and inputs specified by nodes in the knowledge graph for performing a function using the knowledge graph (paragraphs [0100-0105]-as his system comprising means for performing the functions, hereinafter, ibid-see claim 1, corresponding and similar limitation); means for receiving inputs to perform the function using the knowledge graph (ibid); means for generating a result of the function based on the received inputs and the knowledge graph (ibid); means for receiving a request to optimize the generated result of the function (ibid); means for generating a loss function for the neural network; means for adjusting values of parameters in the neural network to optimize the generated result based on the generated loss function and a gradient determination for the parameters in the neural network (ibid); and means for outputting the adjusted values of the parameters in the neural network in response to the request to optimize the generated result of the function (ibid).
As per claim 16, Vangala teaches the system of claim 15, wherein: the received request to optimize the generated result of the function includes a natural language tag identifying an optimization to perform on the knowledge graph (ibid, see claim 2, corresponding and similar limitation), each node in the knowledge graph is associated with a natural language tag (ibid, see claim 3, corresponding and similar limitation); and the means for generating the loss function comprises (ibid-hereinafter): means for identifying a node in the knowledge graph based on a match between a natural language tag associated with the node and the natural language tag included in the received request, means for identifying a target state associated with the identified node in the knowledge graph, and means for generating the loss function based on gradient functions associated with nodes in the neural network and the identified target state (ibid).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vangala, as applied to claim 6 above, and further in view of Lee et al. (Lee,US 2018/0018558).
As per claims 7, 14 and 20 Vangala teaches the method of claim 6, wherein generating the neural network further comprises: 
setting a value of nodes in the neural network associated with a constraint value to the constraint value (ibid, see also paragraphs [0085, 0086]-his specified node value constraints); and 
but lacks explicitly teaching that which Lee teaches designating the set nodes in the neural network as nodes for which a value cannot be changed during parameter adjustment (paragraphs [0060-0063]-his static configuration for the nodes in a neural network, wherein the value is fixed and not dynamic or changeable during the optimization, parameter adjustments).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Vangala and Lee to combine the prior art element of setting constraint values to the nodes in a neural network as taught by Vangala with setting static values as taught by Lee as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having the neural network to operate at a desired threshold and degree of precision based on the set values (ibid-Lee).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Park et al. (US 2021/0166071) teaches neural network models, nodes having a state value dynamically calculated and changed after the initial value is set, and setting a permanent value that remains unchanged, once the value is set, during an optimization process.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
7/13/2022